Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


David Barker, Appellant                               Appeal from the County Court at Law 2 of
                                                      Hunt County, Texas (Tr. Ct. No.
No. 06-12-00198-CR         v.                         CR1102039).        Memorandum Opinion
                                                      delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, David Barker, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 17, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk